department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c date o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l number release date cc corp b06 tl-n-1478-97 uilc 07-00r96 internal_revenue_service national_office chief_counsel_advice memorandum for randall p andreozzi attorney associate area_counsel cc lm fsh har b from associate chief_counsel corp cc corp subject disclosure statement this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 chief_counsel_advice should not be used or cited as precedent legend taxpayer corporation sub sub sub corporation issuer city state country year year year year year year year tl-n-1478-97 year year year products amount amount amount amount amount amount number percent date date date advisors chart issue whether certain perpetual securities should be characterized as debt for federal_income_tax purposes thereby triggering tax under former sec_956a of the internal_revenue_code conclusion the perpetual securities constituted equity and therefore the service should not attempt to recharacterize the perpetual securities as debt facts corporation is a publicly traded state corporation with its principal corporate office in city state it is also the common parent of the taxpayer consolidated_group hereinafter taxpayer corporation filed a year consolidated_return for the taxpayer corporation manufactures markets and distributes products sub a domestic_corporation is a lower-tier wholly-owned subsidiary of corporation and a member of taxpayer sub is a first-tier foreign_subsidiary of sub and a controlled_foreign_corporation cfc as defined in sec_957 sub is a first-tier foreign_subsidiary of sub and a controlled_foreign_corporation cfc as defined in sec_957 corporation 1’s many cfcs held a total of about amount in unrepatriated earnings_and_profits at the end of year of this amount sub held about amount of which a significant portion was invested in interest-yielding obligations corporation held these funds in its foreign subsidiaries to facilitate tl-n-1478-97 possible expansion overseas and also because of the adverse tax consequences that would flow from their repatriation to the united_states as dividends or loans during year the enactment of former sec_956a and sec_951 caused corporation to consider its disposition of these funds because these funds historically had been invested in assets producing passive_income for purposes of the passive_foreign_investment_company pfic passive_income and passive_asset tests under sec_1297 b sec_956a would absent any changes in their investment policy by corporation trigger current taxation of all or part of sub 2’s non-subpart f current_earnings_and_profits after those sections became effective acting in response to this concern corporation decided to limit if not eliminate its exposure to this tax corporation 1’s management met with corporation an unrelated entity who proposed that corporation purchase amount of non- voting preferred_stock equivalent to at least a equity stake by value in issuer corporation hired advisors to review corporation 2's proposal advisors although not tax attorneys stated in their report hereinafter the advisors report that sub 2’s amount of unrepatriated earnings were passive_assets under former sec_956a they concluded among other things that this asset potentially would subject the taxpayer to taxation the advisors recommended that corporation accept corporation 2’s proposal because in their opinion it was both a good tax decision and a good corporate policy decision they noted that the proposal was a safe one financially but that buying a controlling_interest in a foreign company would be perceived in the financial markets as expanding corporation 1’s risk taking they also noted that 1for the year at issue sec_1297 was designated b 2see footnote with respect to the effective dates of former sec_956a and sec_951 3sub purchased the perpetual securities at issue in year and disposed of them during year and year when the last of the securities were redeemed the chief_counsel_advice request was submitted in connection with an ongoing examination of taxpayer’s year to year taxable years and therefore this advice directly pertains only to taxpayer’s year tax_year however our resolution of the debt-equity issue will affect the treatment of the securities even as to subsequent years tl-n-1478-97 an investment in issuer would achieve liquidity and safety and corporation would retain sufficient financial flexibility they reported that issuer’s current earnings and reserves of amount is over ten times the required preferred dividend on the corporation investment they stated that the proposal sacrifices an acceptable amount of interest_income they also stated that under the proposal corporation would receive dividends and that outsiders would consider that corporation was taking at least a percent equity position by value in a single bank acting in part on the advice of the advisors corporation agreed to corporation 2’s proposal and on date sub and issuer entered into a subscription agreement the relevant portions of this agreement are set forth below status the securities constitute unsecured subordinated obligations of issuer neither payable upon demand nor having a fixed maturity and the securities rank and will at all times rank pari passu without any preference among themselves and subject_to applicable laws rank and will at all times rank a junior to the secured and unsecured liabilities of issuer including any obligations of issuer that are subordinated obligations and b senior to issuer ’s ordinary shares or any other class of shares issued or to be issued by issuer accordingly payment of the redemption amount to holders in the event of any voluntary or non-voluntary liquidation bankruptcy or composition agreements of issuer will be subject_to the complete prior satisfaction of the claims of all creditors of issuer that are senior to the securities as provided for here above the securities will be neither set off against claims of issuer nor secured_by assets belonging to issuer the agreement provided for a return on the investment at number basis points under the 3-month u s currency libor rate adjusted quarterly the yield amount was cumulative but was payable only to the extent issuer had distributable profits as of the close of the fiscal_year the agreement provided that issuer’s board will decide and approve payment of the yield amount for each yield period under the agreement if issuer had no distributable profits as of the close of the prior fiscal_year it had the right to suspend payment of the yield amount if issuer tl-n-1478-97 suspended the yield amount for six consecutive yield periods and issuer’s unencumbered capital was less than percent of the total redemption amount the impairment threshold then sub had the right to give notice to issuer issuer would then have days to either satisfy all cumulative deferred yield amounts or increase its unencumbered capital above the impairment threshold if issuer failed to do this sub had the right to have a special committee created by issuer’s board_of directors this special committee would consist of 4th of the issuer board members and its duty was to encourage actions by the board that would protect sub 2’s interest in the securities the special committee would continue to sit until issuer’s unencumbered capital was increased above the impairment threshold issuer redeemed all the securities or sub no longer held the securities sub was entitled to redemption of both the unpaid principal_amount and any accumulated yield amount upon the occurrence of the following events the call of the securities by issuer the put of the securities by sub or the liquidation or dissolution of issuer payment of the redemption amount depended on whether issuer had unencumbered capital sufficient to redeem the securities unencumbered capital was defined as t he excess of the total value of issuer ’s assets over the sum of issuer ’s senior liabilities and its subordinated liabilities each as determined on the basis of issuer ’s audited consolidated financial statements for the reference fiscal_year or if applicable the alternative fiscal_year as approved by the shareholders’ meeting of issuer or in the case of liquidation of issuer on the basis of the most recent accounts of issuer prepared by the liquidator of issuer for purposes of this definition subordinated debt of issuer does not include the par_value amount of perpetual securities outstanding subscription agreement page definitions under the agreement the perpetual securities were putable and callable and had a return-on-investment rate reset feature sub had the right to serially put these securities back to issuer any time on or after date in exchange for the securities’ par_value issuer had the right to call a right to buy these securities from sub anytime on or after calendar 4the dates when issuer could first exercise its call_right and when sub could first exercise its put right are set out later in the facts 5issuer redeemed the entire investment at par in years year and year tl-n-1478-97 months of the issue_date subject only to giving sub 180-days written notice for the par amount in year the securities’ contractual return-on-investment rate from that time forward would be reset to ensure that the market_value of the securities is equal to par_value the perpetual securities became freely transferable by sub in year there is no provision in the subscription agreement allowing sub to force payment of either the par amount or the yield prior to date the subscription agreement terminates when either issuer or sub fail to maintain confidentiality or issuer fails to deliver to sub each year’s financial records or other documents showing that a issuer is meeting the criteria of an active foreign bank and b the average amount of issuer’s passive_assets do not exceed the relevant threshold for determining issuer’s excess_passive_assets sub had the right to pledge the perpetual securities immediately so long as it obtained issuer’s prior written consent finally it appears that sub could borrow freely from issuer up to the par_value of the perpetual securities in year for reasons unknown to the service sub transferred all of these securities to sub in year issuer redeemed amount of these securities at par over a 12-month_period commencing on january year in year issuer redeemed the remaining amount of these securities at par over a 12-month_period commencing on january year sub held the securities in year and year corporation 1’s post-transaction reporting of the character of the perpetual securities appears to have been somewhat inconsistent the following shows how corporation treated these securities to its year consolidated tax_return corporation attached a sec_385 statement that described the securities as follows 6congress modified sec_385 to provide that when a corporation has identified an interest in the corporation as either stock or indebtedness a holder of such an interest must disclose on its income_tax return any inconsistent treatment of the interest sec_385 added by energy policy act of pub_l_no a 106_stat_2776 inconsistent treatment of hybrid_instruments is severely limited by sec_385 enacted in pub_l_no a 106_stat_2776 which provides that the issuer's characterization at the time of issuance of an instrument as stock or debt is binding on the issuer and on all holders except holders who disclose on their federal tax returns that they are treating the instrument in a manner inconsistent with the issuer's characterization sec_385 applies to instruments issued after date tl-n-1478-97 for us tax purposes the perpetual securities are stock and are treated accordingly by taxpayer it is understood that as of the date_of_issuance as issuer issuer intended to treat the perpetual securities under country law as indebtedness it is understood that issuer has not characterized these securities as indebtedness for u s tax law purposes corporation had securities_and_exchange_commission hereinafter sec filings for years year up to and including year these filings generally referred to this investment as stock sub recorded the perpetual securities on its consolidated financial statements as an unsecured and subordinated obligation of issuer you noted in your fsa request your belief that the certified financial statements for sub 2’s year tax_year indicated that the return on this investment was put under the category of interest received you based this belief on the statement in the year financial statement that sub in year received amount in currency and recorded it as interest presently you believe that part of that amount involves the payments sub received on the perpetual securities however we note that a separate section of this financial statement clearly makes the following direct reference to the perpetual securities you also note that taxpayer appears to have reported income from its issuer investment on forms information_return of u s persons with respect to 7note however that at that time the issuer had notified that it planned to call the perpetual securities pursuant to its call rights so that at that time these instruments had actually become short term we do not believe that this is inconsistent with the view expressed herein that the instruments were issued as equity not debt tl-n-1478-97 certain foreign_corporations filed with the service in regard to sub and sub as interest you state that the investment can be tracked throughout its life and that the issuer investment was consistently reported on all pertinent forms as giving rise to interest_income you provided the following chart to us and set forth in bold the interest_income in which you think corporation reported the yield amounts received on these securities chart law and analysis i sec_956a former sec_956a and sec_951 generally required the united_states_shareholder of a cfc to include in gross_income an amount determined in part with reference to its cfc's earnings_invested_in_excess_passive_assets for this purpose excess_passive_assets was defined in former sec_956a as the excess if any of the average of the amounts of passive_assets held by the cfc as of the close of each quarter of the cfc’s taxable_year over percent of the 8because sub and sub constitute foreign_corporations neither qualify as part of taxpayer for purposes of filing a consolidated u s federal_income_tax return 9former sec_956a and sec_951 were adopted as part of the revenue reconciliation act pub law sec b they generally were effective for taxable years of foreign_corporations beginning after date and to taxable years of united_states_shareholders within which or with which such foreign tax years ended the provisions were repealed by the small_business jobs protection act pub law sec_1501 the repeal was effective for taxable years of foreign_corporations beginning after date and to taxable years of united_states_shareholders within which or with which such foreign tax years ended tl-n-1478-97 average of the amounts of total assets held by the cfc as of the close of each quarter of the cfc’s taxable_year and passive_assets was defined with reference to the pfic rules as assets that produced passive_income for purposes of the pfic passive_income and passive_asset tests see former sec_956a and sec_1297 for this purpose passive_income included amounts that were defined as foreign_personal_holding_company_income fphci in sec_954 see sec_1297 such income in general included both dividends and interest two exceptions to that general_rule however could possibly carve out in whole or in part from treatment as a passive_asset an investment in the stock of a foreign_corporation engaged in the banking business and result in the income derived from such activity being treated as nonpassive_income for purposes of former sec_956a first sec_1297 provided a look-thru rule under which if a foreign_corporation owned directly or indirectly at least of the value of the stock of another corporation then the foreign_corporation was treated as if it held its proportionate share of the assets of the other corporation and received directly its proportionate share of the other corporation's income that look-thru rule was expressly incorporated into former sec_956a see former sec_956a second sec_1297 excluded from the general definition of passive_income any income derived in the active_conduct_of_a_banking business by an institution licensed to do business as a bank in the united_states or to the extent provided by regulations any other corporation although no final regulations have been promulgated notice_89_81 1989_2_cb_399 describes the circumstances under which income derived in the banking business by a foreign_corporation not licensed to do business as a bank in the united_states is treated as active income for purposes of the pfic passive_asset and passive_income tests neither sec_1297 nor notice_89_81 prohibits the use of the look-thru rule_of sec_1297 to determine whether a foreign_corporation that directly or indirectly owns at least of the value of another foreign_corporation that is represented to be an active_bank is a pfic notice_89_81 states that it is an administrative_pronouncement that might be relied on by taxpayers until regulations are published that such regulations will generally be effective for taxable years beginning after and that any modification of the rules in notice_89_81 would be prospective c b pincite based on the cross-references in former sec_956a to sec_1297 discussed above we conclude that for purposes of former sec_956a taxpayers were tl-n-1478-97 entitled to apply sec_1297 and rely on notice_89_81 throughout the years here in issue to determine whether and to what extent income derived by a foreign_corporation not licensed to do business as a bank in the united_states but engaged in the banking business should be treated as active income and thus attributed to its foreign parent to determine if it is a pfic thus the application of sec_1297 and the pfic active banking rules are equally applicable to determine whether an asset is passive for purposes of former sec_956a ii in substance the perpetual securities are equity usually the often-litigated debt-equity issue ie whether advances made by a shareholder to a controlled_corporation should be characterized as debt or equity for federal tax purposes arises in the context in which the service is contending for equity and the petitioner is contending for debt that is not the case here corporation contends that the perpetual securities are equity and you contend that they are debt as noted by the tax_court in 89_tc_816 this role reversal in no way alters the applicable substantive principles see also 175_f2d_718 9th cir revg a memorandum opinion of the tax_court tcmemo_1984_218 63_tc_790 52_tc_867 affd per curiam 435_f2d_118 6th cir 30_tc_1273 inductotherm industries inc v commissioner t c memo we note that none of the decided cases in the debt-equity area lays down any comprehensive rule by which the question presented may be decided in all cases the decision in each case turns upon its own particular facts and circumstances in general the resolution of the debt versus equity issue in the decided cases involves a comparison of the advances with a list of factors thought to be characteristic of true debt or equity some of the factors relied upon are the intent of the parties the name given the instrument the presence or absence of a fixed maturity_date whether annual payments are dependent upon earnings the credit status of the holders of the instruments ie whether they are superior to or inferior to other creditors of the corporation and whether the instrument carries with it any right to participate in the management of the company none of the factors is necessarily controlling in some cases one factor or another is said to be decisive and in other cases the determination is predicated upon a combination of them tl-n-1478-97 initially we note that traditional preferred_stock has consistently been characterized as equity even though it often has a number of features in common with debt as noted by one eminent commentator preferred_stock is probably the most flexible of equity instruments being limited in its terms and rights only by the imagination of the drafter thus preferred_stock can bear a fixed or floating dividend rate although dividends typically have first preference on earnings be cumulative or not participate with common or not have a fixed maturity_date or be evergreen have a fixed or variable redemption price be convertible or exchangeable into common or into another class of preferred be voting or nonvoting or voting only in limited instances and be callable puttable or both at a fixed or variable redemption price but it almost always has a preferred claim over common on dividends and upon liquidation hence its label preferred_stock thus on a continuum ranging from super-secure to highly risky preferred_stock can run the gamut of risk and rewards depending on its particular terms rights and remedies under local corporate law eustice ’debt-like’ equity ’equity-like’ debt treasury’s anti-hybrid proposals tax notes date tl-n-1478-97 the 1st factor - intent of parties in determining whether an instrument appropriately is treated as debt the intent of the parties is a highly significant although not determinative factor 52_tc_867 aff'd 435_f2d_118 6th cir a transfer will be characterized as a loan if at the time the funds were transferred there was an unconditional intention on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 154_f3d_61 3rd cir see also 87_tc_533 in applying the substance- over-form doctrine we are concerned with the intentions at the time of the agreement and economic realities as then perceived by the participants emphasis added thus it is the intent of the parties at the time of the transfer that is most important you stress that one of the reasons corporation undertook this transaction was to avoid the imposition of the excess_passive_assets tax of sec_956a we note however that a taxpayer has the right to decrease the amount of what otherwise would be his taxes or altogether avoid them by any means the law permits 364_f2d_734 2nd cir citing 293_us_465 the fact that the issuance of preferred_stock is motivated by tax considerations has been held to be insufficient in and of itself to support a finding of debt see 52_tc_867 aff'd per curiam 435_f2d_118 6th cir transaction deliberately structured to create preferred_stock in order to qualify for sec_243 dividends-received_deduction held successful under the circumstances of that case the proper inquiry therefore is not whether taxpayer was trying to avoid tax but whether the perpetual securities that sub held constituted debt or equity for all the reasons set forth below we believe that sub principally intended the perpetual securities to constitute equity rather than debt although we recognize that sub 2’s post-transaction manifestations were somewhat inconsistent in this regard before entering into this transaction corporation had financial advisors review corporation 2's proposal it is clear that corporation and the financial advisors viewed the perpetual securities as equity taxpayer clearly wanted the transaction to be treated as an equity_investment in an active foreign bank it is also clear that the financial advisors considered corporation 2's proposal as an offer by issuer to sell taxpayer an ownership_interest in issuer the advisors report provided the tl-n-1478-97 following issuer’s current earnings and reserves amounted to over ten times the required preferred dividend on the corporation investment if the proposal is accepted sub would sacrifice an acceptable amount of interest_income the report also provided sub would receive dividends under corporation 2’s proposal outsiders would consider that sub was taking a percent equity position and although corporation 2’s proposal was a safe one financially corporation would be perceived as expanding its risk taking what’s most importance here is the terms of the agreement because those terms indicate sub 2’s intent at the time it purchased the perpetual securities the terms of the agreement are also important for determining the true nature of the underlying transaction the agreement strongly shows that the perpetual securities were intended by taxpayer to be equity it expressly provides that the securities have no fixed maturity_date hence the name perpetual securities are unsecured are not payable upon demand are ranked junior to issuer’s secured and unsecured liabilities including any obligations that are subordinated obligations and rank senior to issuer’s other classes of stock it further provides that issuer's board has the right to decide and approve payment of the yield amount for each yield period payment of the quarterly yield amount is subject_to suspension if issuer does not have distributable profits upon liquidation or bankruptcy taxpayer’s claims are subject_to the complete prior satisfaction of the claims of all creditors of the company redemption of the securities is dependent on issuer having unencumbered capital and sub had the right to be represented on issuer’s board_of directors upon non-payment of the yield amount under certain conditions finally there is no provision in the agreement allowing taxpayer the right to force a redemption of the securities or force payment of the yield amount prior to the date you maintain that the corporation 1’s post-agreement conduct shows that corporation intended the securities to be debt in support of your position you cite to the fact that corporation treated this investment inconsistently in the post- transaction period treating it at times as if it were debt and at other times as if it were equity see 239_f2d_498 2nd cir the intent of the parties may be reflected by their subsequent acts the manner in which the parties treat the instruments is relevant in determining their character first the year and year sec 10-k filings filed by taxpayer indicate 10under the agreement unencumbered capital is defined as the excess of the total value of issuer’s assets over the sum of issuer’s senior liabilities and its subordinated liabilities tl-n-1478-97 that certain amounts of this investment those perpetual securities that were to be redeemed that particular year were being categorized as short term generally the phrase short term is suggestive of debt however we do not think that here as we noted in footnote supra corporation had legitimate reasons to label this investment as short term issuer had just notified sub that it was planning in that year to call the perpetual securities pursuant to its call rights thus after that notification corporation 1’s investment had clearly become short term you also cite your belief that sub and later sub reported the yield from this investment in its interest totals on u s forms for years year to year we have reviewed the documents you have submitted to support this conclusion we can understand how the documents led you to that conclusion while we believe this may be correct the numbers do not jibe with this conclusion perfectly nevertheless even assuming that corporation did consistently report the return on this investment as interest on forms we do not think that is a sufficient basis for the service to recharacterize this transaction as debt we note that corporation treated it as equity on other post-transaction documents additionally sub 2's certified financial statements for year state that the securities pay dividends what is clear is that corporation 1’s post-transaction treatment of this investment may have been somewhat inconsistent sometimes it may have treated it as debt although more often it refers to it in equity terms again what is critical here is sub 2’s intent at the time it entered into this transaction under the facts presented to us we believe that the terms of the subscription agreement are the best indicator of sub 2’s intent at that time and they support equity characterization the 2nd factor - name of instrument the next important factor in determining whether an instrument is debt or equity is the name given to the instrument 220_f2d_292 10th cir a factor in determining debt versus equity is the intent of the parties which would include the label the parties give to the instrument although this investment was not labeled either equity or debt it was labeled perpetual securities generally investments with long term maturities are suggestive of equity and investments with short term maturities are suggestive of debt perpetual securities suggests a long term investment and therefore is tl-n-1478-97 indicative of equity see 108_tc_590 descriptive terms on document such as payment of principal is the priority and that the rate of payment is short-term prime are indicative of debt and interest rather than equity or capital thus we believe that this factor favors an equity characterization in this regard we agree with your observation that mere labels cannot change debt to equity you cite the following as indicative of debt i n implementing this transaction taxpayer observed that outsiders might perceive the arrangement as an illiquid risky equity venture of a percent interest in a bank a perception that the company understood to be erroneous emphasis added we do not believe this statement from the advisors report alters our view that the instruments in issue were equity it could simply reflect the fact that these instruments were not risky and in light of sub 2’s ability to borrow money on the strength of the security of these instruments not illiquid in any event the other equity factors predominate the 3rd factor - fixed maturity_date the third important factor is the presence or absence of a fixed maturity_date the absence of a fixed maturity_date would indicate that purported debt is equity for tax purposes because a sum certain payable at maturity is the essence of debt for tax purposes 220_f2d_292 10th cir however a fixed maturity_date is common in preferred_stock and its presence would not be cause for concluding that an instrument with other stock characteristics is debt for tax purposes see 52_tc_867 aff’d 435_f2d_118 6th cir here the subscription agreement expressly stated that these securities had no fixed maturity_date yet it also gave sub the right to serially put the securities to issuer in the date we do not think that a put option exercisable for the first time years after issuance of the securities can be considered a fixed maturity_date or at least not the type of fixed maturity_date - due to its distant put feature - that would indicate debt rather than equity thus we believe that unlike typical debt the perpetual securities essentially had no fixed or stated maturity_date or such a distant date if any that this is suggestive of equity 131_f2d_394 5th cir where preferred_stock did not have a fixed maturity with a right to enforce collection dividends are accepted as dividends even though the preferred_stock has redemption features 52_tc_607 tl-n-1478-97 the 4th factor - source of yield payments the fourth factor is the source of the yield amounts that is whether the payments are dependent upon earnings one general difference between equity and debt is that an equity holder's profit or loss depends on the success of the business venture whereas a debt holder is entitled to his return without regard to the success of the business dividends on stock are normally payable only out of earnings or surplus of a corporation interest on debt on the other hand can be paid out of capital when payments are made only out of the corporation's net_earnings as true dividends are the return-on-investment more clearly resembles a preferred_stock interest where such payments are made without regard to earnings the return-on-investment more clearly resembles debt see b bittker j eustice federal income_taxation of corporations and shareholders para dollar_figure 5th ed 220_f2d_292 10th cir another factor in determining debt versus equity is the source of the payments on the instrument ie whether they are payable only out of earnings 57_f2d_444 d c cir dividends on preferred_stock payable only out of earnings were held not to be deductible as interest in this case unlike debt the holders of the perpetual securities had no right to receive yield payments on the securities unless and until declared by issuer's board and only if issuer had distributable profits distributable profits are defined as issuer ’s after tax net profits for such fiscal_year plus carried forward profits plus distributable reserves constituted out of profit less any carried forward loss in each case on the basis of issuer ’s audited consolidated financial statements for such fiscal_year as approved by the board subscription agreement page definitions it is therefore clear that the yield amount was not payable without regard to issuer’s current or past profits unlike debt the return on the perpetual securities has not payable in all events this factor indicates that the perpetual securities resemble equity the 5th factor - subordination a fifth factor is whether the investments are superior to or inferior to the right of creditors of the corporation the subscription agreement clearly states that the perpetual securities rank junior to the secured and unsecured liabilities of issuer including any obligations of issuer that are subordinated obligations and senior to tl-n-1478-97 issuer’s ordinary shares or any other class of shares issued or to be issued by issuer thus this factor favors equity characterization the 6th factor - right to participate in management a sixth factor is whether the instrument carries with it any right to participate in the management of the company 4_tc_595 the fact that an instrument does not confer upon the holder a voting_right or any power of management suggests that the instrument is debt here although taxpayer does not have a right to elect members to issuer’s board_of directors the subscription agreement does provide sub a right to have its interests represented on the board under certain conditions on balance however this factor is not support for equity characterization the 7th factor - liquidation proceeds a seventh factor is whether the holders of the securities could share in the proceeds upon liquidation of issuer equally with issuer’s creditors the subscription agreement provides that payment of the redemption amount in the event of liquidation or bankruptcy is subject_to the complete prior satisfaction of the claims of all creditors of issuer thus sub would recover its investment in the event of liquidation or bankruptcy of issuer only after the creditors and other bondholders of issuer had been paid this indicates that the perpetual securities are equity not debt ragland t c pincite 4_tc_595 upon liquidation the claims of the holders of the preferred_stock are subordinate to the claims of creditors this indicates that the securities are stock rather than evidences of indebtedness this factor supports equity characterization the 8th factor - enforcement rights an eighth factor is the right to enforce payment of principal and interest there is no provision in the subscription agreement allowing sub to force payment of either the par amount or the yield amount the subscription agreement does give sub the right to put the securities back to issuer on or after date years after the purchase of the perpetual securities for par_value plus accumulated yield but we note that this redemption right is conditioned on issuer having unencumbered capital thus we do not think that sub 2’s put option here suggests that this is debt tl-n-1478-97 of importance here however is the right of the instrument holder to force payment of the sum as a debt in the event of default 131_f2d_394 5th cir of great significance is the complete absence of a most essential feature of a debtor and creditor as opposed to a stockholder and corporation relationship the existence of a fixed maturity for a principal sum with the right to force payment of the sum as a debt in the event of default 126_f2d_612 5th cir payments though in form dividends were in fact interest because the certificates contained a provision not only for a fixed maturity with the right to sue on the certificates after one year’s default but for an acceleration of maturity with the right to sue where consecutive semi-annual interest payments were defaulted here sub had no right to force issuer to pay the par amount of the securities or any unpaid yield in the event of default nor did sub have a right to liquidate issuer in the event of default additionally when it is considered the issuer had amount at stake during the period that it held these did not obtain a security_interest in any secured no assets of issuer it is quite clear that it did not contemplate at the time it entered into this transaction that it should be a creditor to the extent of amount with fixed maturities and the right to sue thus the amount appears to be risk capital entirely subject_to the fortunes of the corporate venture and therefore we think that this factor supports equity characterization iii sec_385 is not implicated here the service cannot look to sec_385 for support to re-characterize these perpetual securities as debt under sec_385 the issuer's characterization of an instrument as of the time of issuance as either debt or equity is binding on the issuer and on all holders of the instrument this characterization however is not binding on the service or on a holder that discloses to the service on its return that it is treating the instrument in a manner inconsistent with the issuer's characterization corporation informed the service in its sec_385 statement that issuer the issuer would treat the perpetual securities under country law as indebtedness but that corporation would report on its return sub 2’s treatment of the perpetual securities as equity for u s tax purposes moreover we note that there is no evidence in the material that you sent us indicating that issuer the issuer or any of its affiliates filed a u s federal tax_return treating the perpetual securities as debt for u s tax purposes accordingly we do not believe sec_385 would be implicated here even if the disclosure statement were not filed tl-n-1478-97 iv taxpayer’s treatment of this investment is not inconsistent with instruments’ form and substance finally we do not view corporation as taking a position contrary to the form or substance of the transaction therefore the following cases in which the court has held the taxpayer to the form of his transaction are inapposite 108_tc_590 756_f2d_569 7th cir norwest corp v commissioner 111_tc_140 estate of durkin v commissioner t c pincite 87_tc_1417 pinson v commissioner tcmemo_2000_208 in those cases the taxpayer attempted to disavow the form of its transaction and argue the substance likewise the rule_of 294_f2d_750 5th cir that the taxpayer must show an honest and consistent respect for the substance of the transaction in its tax returns and other documents is inapposite it applies only where the taxpayer is seeking to disavow the form of the transaction corporation is not seeking to disavow the form of the transaction rather its position is consistent with both the form and the substance of the transaction in the following cases the court holding adverse to both taxpayers found that the instrument was what its form and substance revealed it to be 106_tc_312 affd per curiam without published opinion 121_f3d_723 11th cir taxpayer argued that it not its subsidiary was the primary obligor on a loan the court holding adverse to the taxpayer found of the transaction showed in both form and substance the subsidiary as the primary obligor and taxpayer as the guarantor of a loan morgan pacific corp v commissioner tcmemo_1995_418 taxpayer alleged that transaction constituted a return of equity the court holding for the service found that the transaction was in form and substance an interest payment by the subsidiary to a shareholder of the parent_corporation our case is similar in that both the form and the substance suggest equity therefore where the form and the substance are the same the form and the substance will control our determination we find sub 2’s purchase of perpetual securities was a purchase of equity in issuer v conclusions we believe that under an analysis of all of the traditional debt versus equity factors that the perpetual securities resemble equity not debt section sec_385 does not change that result nor is it even implicated here furthermore we believe that both as a matter of form and of substance the perpetual securities were equity tl-n-1478-97 we are convinced that sub 2’s intent at the time it purchased these securities was to create an equity_interest in issuer a banking business you do not dispute that this transaction was entered into at arm’s length both sub and issuer were independent of each other there was no common_control between them corporation manifested a pre-transaction intent to obtain an percent equity_interest in an active foreign bank to protect sub 2’s unrepatriated earnings from taxation under former sec_956a the advisors understood that corporation was proposing an equity_interest in issuer the terms of the subscription agreement clearly manifested an equity rather than a debt investment corporation expressed its intent to treat the perpetual securities as equity in its sec_385 disclosure statement sub 2’s year financial reporting statement indicated that the securities would pay dividends corporation 1’s sec filings consistently indicated that the investment was equity there are two steps you need to take to confirm that former sec_956a does not apply to corporation during the taxable years in issue first you should confirm that sub 2’s investment in issuer was equal to at least of the value of the latter corporation second you should determine whether all or part of issuer’s income and assets are active and not passive by examining whether and to what extent issuer’s income and assets are active under the criteria set forth in notice_89_81 by jasper l cummings jr assistant chief_counsel corporate alfred c bishop branch chief associate chief_counsel corporate cc bob brazzil industry director internal_revenue_service attn industry director retailers food pharmaceuticals lm rfp butterfield road suite downers grove il
